COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00988-CV
Style:                    Guillermina Sandoval, et al. v. American Pointe Realty, Ltd.
Date motion filed*:       February 26, 2015
Type of motion:           Letter-Motion for Extension of Time to File Reporter’s Record
Party filing motion:      Appellant
Document to be filed:     Evidence of Payment or Arrangement to Pay for Reporter’s Record

Is appeal accelerated?        No

If motion to extend time:
       Original due date:                   January 23, 2015
       Number of extensions granted:         0 Current Due Date: February 26, 2015 (Response)
       Date Requested:                      N/A (2-3 weeks from date of extension)

Ordered that motion is:
       Granted, in part; if document is to be filed, document due: April 9, 2015.
          Denied, in part
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant’s motion for an extension of time to file the reporter’s record is denied
          because the reporter is responsible for filing it, provided it has been requested and paid
          for. See TEX. R. APP. P. 35.3(b)(2), (3). The 12/29/14 indigency record shows
          appellant was found not indigent and his counsel apparently paid for the clerk’s record
          on 3/2/15. Because counsel states that he has so far been unable to reach the reporter,
          to the extent appellant’s motion requests an extension to pay for the reporter’s record,
          it is granted. However, if appellant fails to pay or make arrangements to pay for the
          reporter’s record by 4/9/15, the Clerk will set the briefing schedule and this Court may
          consider and decide those issues or points that do not require a reporter’s record. See
          TEX. R. APP. P. 37.3(c)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually
Date: March 10, 2015

November 7, 2008 Revision